DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-14, 16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATTHEWS et al. (U.S. PG Pub No.: 2019/0383525 A1), hereinafter referred to as MATTHEWS et al. ‘525.

Regarding claim 1, MATTHEWS et al. ‘525 disclose a cryostat (1), comprising: a plurality of thermal stages (7, 8) intervening between a 4-Kelvin (K) stage (6) and a Cold Plate stage (9), the plurality of thermal stages including a Still stage (7) and an intermediate thermal stage (8) that is directly coupled mechanically to the Still stage via a support rod {as shown in Fig. 1: ¶¶ [0051-0053]}; and a thermal switch (12) coupled to the intermediate thermal stage and an adjacent thermal stage (7), wherein the thermal switch facilitates modifying a thermal profile of the cryostat by providing a switchable thermal path between the intermediate thermal stage and the adjacent thermal stage{as shown in Fig. 1: ¶¶ [0055-0056], [0062], [0069] and [0076]}.  

Regarding claim 2, MATTHEWS et al. ‘525 disclose the cryostat of claim 1, wherein the plurality of thermal stages is enclosed in an outer vacuum chamber (5) defining a common vacuum space {as shown in Fig. 1: ¶ [0051]}.  

Regarding claim 3, MATTHEWS et al. ‘525 disclose the cryostat of claim 1, wherein the intermediate thermal stage operates at a temperature of about 300 millikelvin (mK) or about 1 kelvin (K) {as shown in Fig. 1: ¶ [0053]}.  

Regarding claim 5, MATTHEWS et al. ‘525 disclose the cryostat of claim 1, wherein the adjacent thermal stage is the Still stage or the 4-K stage {as shown in Fig. 1: ¶ [0053]}.  

Regarding claim 6, MATTHEWS et al. ‘525 disclose the cryostat of claim 1, further comprising: an additional thermal switch (11) coupled to the 4-K stage that facilitates modifying the thermal profile of the cryostat by providing an additional switchable thermal path between the 4-K stage and the intermediate thermal stage, wherein the thermal switch and the additional thermal switch are coupled to opposing sides of the intermediate thermal stage {as shown in Fig. 1: ¶¶ [0055-0056], [0062], [0069] and [0076]}.  

Regarding claim 8, MATTHEWS et al. ‘525 disclose the cryostat of claim 1, wherein the thermal switch comprises a capillary (57) that receives a helium medium {as shown in Figs. 1 and 3: ¶ [0057]}.  

Regarding claim 9, MATTHEWS et al. ‘525 disclose the cryostat of claim 8, wherein the helium medium is helium-3 or helium-4 {see ¶¶ [0057] and [0061]}.  

Regarding claim 10, MATTHEWS et al. ‘525 disclose the cryostat of claim 8, wherein the helium medium thermally shorts the intermediate thermal stage to the adjacent thermal stage {as shown in Fig. 1}.  

Regarding claim 11, MATTHEWS et al. ‘525 disclose the cryostat of claim 1, wherein the intermediate thermal stage provides passage (57) to a pumping line (31) that couples a pump (35) evaporator and a sealed pot (17) of an additional intermediate thermal stage that facilitates evaporation of helium-3{as shown in Fig. 1: ¶¶ [0057-0063]}. 
 
Regarding claim 12, MATTHEWS et al. ‘525 disclose a cryostat (1) comprising: a Still stage (7) directly coupled mechanically to an intermediate thermal stage (8) via a support rod, wherein the Still stage and the intermediate thermal stage are included among a plurality of thermal stages (6-9) intervening between a 4-Kelvin (K) stage (6) and a Cold Plate stage (9) as shown in Fig. 1: ¶¶ [0051-0053]}; and a thermal switch (12) coupled to the intermediate thermal stage and an adjacent thermal stage (7), wherein the thermal switch facilitates modifying a thermal profile of the cryostat by providing a switchable thermal path between the intermediate thermal stage and the adjacent thermal stage {as shown in Fig. 1: ¶¶ [0055-0056], [0062], [0069] and [0076]}.  

Regarding claim 13, MATTHEWS et al. ‘525 disclose the cryostat of claim 12, further comprising: a thermal shield (40) coupled to the intermediate thermal stage that forms an enclosed thermal volume (10) {as shown in Fig. 1: ¶ [0051]}. 
 
Regarding claim 14, MATTHEWS et al. ‘525 disclose the cryostat of claim 13, wherein the Still stage (7) is positioned within the enclosed thermal volume (10) {as shown in Fig. 1: ¶¶ [0051-0052]}.  

Regarding claim 16, MATTHEWS et al. ‘525 disclose the cryostat of claim 13, wherein the Cold Plate stage (9) is positioned within the enclosed thermal volume (10) {as shown in Fig. 1: ¶¶ [0051-0052]}.  

Regarding claim 18, MATTHEWS et al. ‘525 disclose a cryostat (1) comprising: an enclosed thermal volume (10) formed by an intermediate thermal stage (4) coupled to a thermal shield (41), wherein the intermediate thermal stage is directly coupled mechanically to a Still stage (7) via a support rod, and wherein the Still stage and the intermediate thermal stage are included among a plurality of thermal stages (6-9) intervening between a 4-Kelvin (K) stage (6) and a Cold Plate stage (9) {as shown in Fig. 1: ¶¶ [0051-0053]}; and a thermal switch (12) coupled to the intermediate thermal stage and an adjacent thermal stage (70), wherein the thermal switch facilitates modifying a thermal profile of the cryostat by providing a switchable thermal path between the intermediate thermal stage and the adjacent thermal stage{as shown in Fig. 1: ¶¶ [0055-0056], [0062], [0069] and [0076]}.  

Regarding claim 19, MATTHEWS et al. ‘525 disclose the cryostat of claim 18, wherein the enclosed thermal volume is nested within an additional enclosed thermal volume formed by an additional intermediate thermal stage (3) coupled to an additional thermal shield (40), and wherein the additional intermediate thermal stage is included among the plurality of thermal stages {as shown in Fig. 1: ¶¶ [0051-0052]}. 
 
Regarding claim 20, MATTHEWS et al. ‘525 disclose the cryostat of claim 19, wherein the additional enclosed thermal volume is enclosed within a common vacuum space defined by an outer vacuum chamber (5) of the cryostat {as shown in Fig. 1: ¶ [0051]}. 
 
Regarding claim 21, MATTHEWS et al. ‘525 disclose the cryostat of claim 18, wherein the adjacent thermal stage is the Still stage or the 4-K stage {as shown in Fig. 1: ¶ [0053]}. 
 
Regarding claim 22, MATTHEWS et al. ‘525 disclose the cryostat of claim 18, wherein a Mixing Chamber stage (18) of the cryostat is positioned within the enclosed thermal volume {as shown in Fig. 1: ¶ [0053]}.




Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MATTHEWS et al. ‘525, in view of Lawless (U.S. Patent No.: 3,638,440), hereinafter referred to as Lawless ‘440.

Regarding claim 4, MATTHEWS et al. ‘525 disclose the cryostat of claim 1, EXCEPT for the limitation of wherein the thermal switch is a magnetically actuated superfluid leak tight valve.
Lawless ‘440 teaches: the concept of the thermal switch (40) is a magnetically actuated superfluid leak tight valve (30) {see Col 3, lines 33-56}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify MATTHEWS et al. ‘525 thermal switch by the thermal switch of Lawless ‘440 so as to include the use of the thermal switch that is magnetically actuated superfluid leak tight valve, in order to facilitate operation of the thermal switch at a very low temperature {see Col 3, lines 33-56}
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the MATTHEWS et al. ‘525 in view of Lawless ‘440 to obtain the invention as specified in claim 4.

Regarding claim 7, MATTHEWS et al. ‘525 disclose the cryostat of claim 1, EXCEPT for the limitation of wherein the thermal switch comprises a superconducting material positioned within a magnetic field.
Lawless ‘440 teaches: the concept of the thermal switch comprises a superconducting material (30) positioned within a magnetic field {see Col 3, lines 33-56}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify MATTHEWS et al. ‘525 thermal switch by the thermal switch of Lawless ‘440 so as to include the use of a superconducting material positioned within a magnetic field, in order to facilitate operation of the thermal switch at a very low temperature {see Col 3, lines 33-56}
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the MATTHEWS et al. ‘525 in view of Lawless ‘440 to obtain the invention as specified in claim 7.

  
Allowable Subject Matter
3.           Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN Publication No.: 111981724 A to Matthews, Anthony.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
11/01/2022